Something has been said in both the main and dissenting opinion that private property is not hedged in by any sanctity that does not also include corporate property. While this may be so as a general statement of law, I am inclined to think, however, that from its very genesis the taking of private property for public purpose without consent of the owner was looked upon in the eyes of the law as entailing more serious results than would be the taking of corporate property, where the habitation of the citizen is not involved. I am also mindful of the large number of fatalities which occur annually at railroad crossings, and which admonitions of the courts seem to be unable to reduce. I appreciate that it is not a money compensation, but the prevention of the taking of life and limb, which is the real objective of the law in this class of cases, and that some reasonably expeditious method ought to be employed whereby the great evil so familiar to us all may be, at least, reduced to a minimum, if not entirely prevented. While this is so, I am not persuaded that the people have by constitutional provision provided that private property may be taken upon the order of a commission, denying to the owner the right to have its value fixed and determined by court and jury. This is a very old and sacred right, which has been jealously guarded by constitutional law for many years, and I am disposed to hold to its salutary purpose until a different rule is expressed in unmistakable language. I therefore concur in the main opinion.